334 So. 2d 334 (1976)
Ell Edward JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 76-112.
District Court of Appeal of Florida, Second District.
June 30, 1976.
*335 Horace A. Knowlton, III, Tampa, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Richard G. Pippinger, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant was convicted of grand larceny and sentenced to the Hillsborough County Diagnostic Treatment Center for a period of one (1) year to be followed by seven (7) years probation. He served the period of incarceration and, while on probation, committed another criminal offense. After hearing, the trial court revoked his probation. He was sentenced to serve four (4) years in the state penitentiary with credit for time served since July 16, 1974.
The judgment and sentence are affirmed. However, we remand the case to the trial court with directions to correct the sentence to give appellant credit for time served in the treatment center. See State v. Jones, Fla. 1976, 327 So. 2d 18.
McNULTY, C.J., and HOBSON and BOARDMAN, JJ., concur.